Judgment, Supreme Court, New York County (Lewis Bart Stone, J.), rendered August 7, 2006, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing him to a term of SVa years, unanimously affirmed.
Defendant signed a detailed and valid written waiver of his right to appeal, and he orally acknowledged that he understood it and had discussed it with counsel. This established defendant’s understanding that, separately from the rights already waived by pleading guilty, he was waiving his right to raise suppression issues on appeal. As an alternative holding, we reject defendant’s suppression claims on the merits. Concur—Mazzarelli, J.E, Friedman, Moskowitz and Acosta, JJ.